DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the recitation “the second electric circuitry” should be changed to -- the first electric circuitry--, in order to be consistent with independent claim 1 and figures 1, 5.
As to claim 18, the recitation “the second electric circuitry” should be changed to -- the first electric circuitry--, in order to be consistent with independent claim 1 and figures 1, 5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, 13-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,306,288 in view of claims 1-17 of U.S. Patent No. 10,680,671.
As to claims 1, 13, claim 1 of U.S. Patent No. 9,306,288 includes all the claimed limitations except for a housing; an antenna radiator at least partially formed on an outer portion of the housing.  Claim 1 of U.S. Patent No. 10,680,671 recites a housing; an antenna radiator at least partially formed on an outer portion of the housing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of claim 1 of U.S. Patent No. 10,680,671 to claim 1 of U.S. Patent No. 9,306,288, in order to improve signal transmission/reception because the antenna is formed on the outer portion of the housing.
As to claims 2, 14, claim 1 of U.S. Patent No. 9,306,288 includes all the claimed limitations.
As to claims 5, 17, claim 4 of U.S. Patent No. 9,306,288 includes all the claimed limitations.
As to claim 6, claim 6 of U.S. Patent No. 10,680,671 includes all the claimed limitations.
As to claims 7, 18, claim 5 of U.S. Patent No. 9,306,288 includes all the claimed limitations.
As to claims 8, 19, claim 8 of U.S. Patent No. 10,680,671 includes all the claimed limitations.
As to claims 9, 20, claims 1-15 of U.S. Patent No. 9,306,288 include all the claimed limitations except that the antenna radiator is for supporting at least one of a cellular communication, Wi-F1, Bluetooth or NEC.  Claim 17 of U.S. Patent No. 10,680,671 recites an antenna radiator which is for supporting at least one of a cellular communication, Wi-F1, Bluetooth or NEC.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of claim 17 of U.S. Patent No. 10,680,671 to claims 1-15 of U.S. Patent No. 9,306,288, in order to provide various communication services to the users.

Claims 3, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,306,288 in view of claims 1-17 of U.S. Patent No. 10,680,671 as applied to claims 1, 13 above, and further in view of Oshiyama (US 2006/0097918).
As to claims 3, 15, claims 1-15 of U.S. Patent No. 9,306,288 fail to recite that the antenna radiator includes a first radiating portion and a second radiating portion extended from first radiating portion and substantially perpendicular to the first radiating portion.  Oshiyama discloses an antenna radiator 10 (see at least figures 1-2) includes a first radiating portion and a second radiating portion extended from first radiating portion and substantially perpendicular to the first radiating portion. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Oshiyama to claims 1-15 of U.S. Patent No. 9,306,288, in order to extend the communication coverage directions.
Allowable Subject Matter
Claims 4, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 16, the prior art of record fail to disclose the first portion and the third portion are located in the first radiating portion, and the second portion is located in the second radiating portion.
Claims 10-12 are allowed.
As to claims 10-12, the prior art of record fail to disclose an antenna radiator at least partially formed on an outer portion of the housing, the antenna radiator including a first radiating portion and a second radiating portion extended from first radiating portion and substantially perpendicular to the first radiating portion; first electric circuitry connected between a ground of the portable communication device and a first portion of the first radiating portion, and configured to change an electrical wavelength of the antenna radiator; second electric circuitry connected to a second portion of the second radiating portion, and being coupled with a component of the portable communication device adjacent to the second electric circuitry; and third electric circuitry connected between a feeding point of the portable communication device and a third portion of the second radiating portion.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishizuka (US 2008/0079642), Nagano (US 2011/0057857) disclose antenna devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646